Citation Nr: 1534456	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-08 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating (or evaluation) for left knee degenerative joint disease, in excess of 10 percent from September 23, 2011 to November 13, 2013, and in excess of 30 percent thereafter.

3.  Entitlement to an increased rating (or evaluation) for right ankle fracture with residuals of severe osteoarthritis, in excess of 30 percent from August 10, 2010 to November 13, 2013, and in excess of 40 percent thereafter.

4.  Entitlement to an increased rating for PTSD, in excess of 30 percent from August 10, 2010 to October 23, 2013, and in excess of 70 percent thereafter. 

5.  Entitlement to special monthly compensation (SMC) at the housebound rate.

6.  Entitlement to an effective date earlier than August 10, 2010 for a 40 percent rating for right ankle fracture residuals based on clear and unmistakable error (CUE) in the June 2007 rating decision.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1965 to September 1971.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011, March 2012, April 2014, and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The issues of entitlement to an effective date earlier than November 22, 2013 for SMC based on loss of use of the right foot, an increased (compensable) rating for a keloid scar of the right foot, and an effective date earlier than November 22, 2013 for the grant of service connection for a keloid scar of the right foot have been perfected, but not yet certified to the Board.  Review of the record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, and they will be the subject of a subsequent Board decision, if otherwise in order.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  In this case, a TDIU was granted effective from August 10, 2010 to October 23, 2013, and the Veteran is in receipt of a 100 percent combined schedular rating effective from October 23, 2013.  A combined 100 percent schedular rating from August 10, 2010, forward will be awarded as a result of this decision; therefore, the issue of a TDIU is moot and not part of the current appeal.  
The issues of entitlement to (1) service connection for sleep apnea, to include as secondary to PTSD, and (2) an earlier effective date for right ankle fracture residuals based on clear and unmistakable error in the June 2007 rating decision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From September 23, 2011 to November 13, 2013, the left knee disability has been manifested by left knee flexion limited to 100 to 120 degrees, left knee extension to 0 degrees, meniscal tear with frequent symptoms of joint pain, effusion, and locking, slight lateral instability, and no ankylosis.  

2.  From November 13, 2013, forward, the left knee disability was manifested by left knee flexion limited to 120 degrees, left knee extension limited to 20 degrees, and no ankylosis.

3.  From August 10, 2010 to November 13, 2013, the right ankle disability was manifested by marked ankle osteoarthritis, a marked tibia talar varus condition with mild deformity of the distal fibula compatible with healed fracture, a leg length discrepancy of approximately one and one-quarter inch, decreased range of motion in the right ankle with plantar flexion limited to 40 degrees and dorsiflexion limited to 0 degrees, pain and tenderness, swelling, and decreased sensation on the lateral/dorsal area of the right foot, and was treated with a prescribed right ankle orthotic device and ankle bracing.  

4.  From November 13, 2013, the right ankle disability was manifested by symptoms and functional impairment approximating loss of use of the foot.  

5.  For the entire rating period from August 10, 2010, forward, PTSD was manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptoms of chronic sleep impairment, mild memory loss (i.e., forgetting medical appointments and directions), restricted or flattened affect, disturbances of mood (i.e., depression, anxiety, and irritability), near-continuous panic or depression affecting the ability to function effectively, impaired impulse control with intense anger outbursts, obsessional rituals interfering with routine activities (i.e., hypervigilance), difficulty in adapting to stressful circumstances such as work or a worklike setting, and an inability to establish and maintain effective relationships (i.e., detachment or estrangement from others, periodic social isolation and social anxiety).

6.  The Veteran is to receive a 100 percent combined schedular rating effective from August 10, 2010. 

7.  For the period from August 10, 2010, the Veteran does not have a single service-connected disability rated at 100 percent and additional service-connected disability or disabilities independently ratable at 60 percent.

8.  From August 10, 2010, the Veteran is not permanently housebound by reason of service-connected disabilities. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 20 percent, and no higher, for the left knee degenerative joint disease manifested by medial meniscal tear with frequent episodes of locking, pain, and joint effusion are met from September 23, 2011 to November 13, 2013.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5258 (2014).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate, initial rating of 10 percent for left knee instability are met from September 23, 2011 to November 13, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, DC 5257 (2014).  

3.  The criteria for an initial rating in excess of 30 percent for the left knee degenerative joint disease with limited extension and left knee meniscal degeneration with complex meniscal tears have not been met or approximated from November 13, 2013, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003-5261 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating, and no higher, for right ankle fracture residuals with severe osteoarthritis are met from August 10, 2010 to November 13, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5262 (2014).

5.  The criteria for an increased rating in excess of 40 percent for the right ankle fracture residuals with severe osteoarthritis have not been met or approximated from November 13, 2013, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.68, 4.71a, DC 5167 (2014).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 70 percent, and no higher, for PTSD are met from August 10, 2010 to October 23, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, DC 9411 (2014).   

7.  The criteria for an increased rating in excess of 70 percent for PTSD have not been met or approximated from October 23, 2013, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, DC 9411 (2014).   

8.  The criteria for SMC are not met.  38 U.S.C.A. §§ 1114, 5103A, 5107 (West 2014); 38 C.F.R. § 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court or CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Collectively, in the September 2010, May 2012, and March 2014 notice letters sent prior to the initial denials of the increased rating and SMC claims, the RO advised the Veteran of what the evidence must show to establish entitlement to the benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once the benefits have been awarded.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

The Veteran is also challenging the initial rating assigned following the grant of service connection for the left knee disability.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  

The Veteran has reported receipt of Supplemental Security Income benefits, and a request for records from the Social Security Administration (SSA) was made; however, the SSA responded that there were no medical records for the Veteran because he had not filed for disability benefits.  See October 2011 facsimile from the SSA National Records Center.  Thus, it is reasonable to infer that the Veteran is in receipt of SSI benefits due to age, not disability, and no further efforts to obtain records from the SSA are required.  

The RO provided the Veteran with VA medical examinations in October 2010, November 2010, September 2011, January 2012, October 2013, and November 2013.  Collectively, the medical examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner considered an accurate history of the claimed disabilities as provided through interview of the Veteran, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination of the Veteran; therefore, the VA medical examiner had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinion.  There is neither allegation nor indication of a material change in condition since the most recent VA examination for any claimed disabilities decided herein.  For these reasons, the Board finds that the medical examination reports are adequate, and there is no need for further medical examination.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with review.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The "amputation rule" set forth at 38 C.F.R. § 4.68 (2014) provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  The regulation elaborates that, for example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under Diagnostic Code 5165.


Initial Rating Analysis for Left Knee Disability

Rating Period from September 23, 2011 to November 13, 2013

From September 23, 2011 to November 13, 2013, the left knee disability was noted to have been rated at 10 percent under the criteria at 38 C.F.R. § 4.71a, hyphenated DC 5260-5003 for limited left knee flexion with residual degenerative arthritis with painful motion to a noncompensable degree (see March 2012 rating decision codesheet); however, because service connection for left knee degenerative joint disease was established as a secondary condition to the right ankle disability, left knee flexion has not been demonstrated to a compensable degree, and the 10 percent rating was based on x-ray evidence of arthritis and painful left knee motion to a noncompensable degree, the Board finds that the RO has actually rated the left knee disability under DC 5003 for degenerative arthritis, and the inclusion of DC 5260 as part of a hyphenated code was in error.  

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a. 

DC 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees. A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  DC 5261 provides for assignment of a 0 percent rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2014).

After review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that manifestations of the left knee disability more closely approximate the criteria for a higher rating under DC 5260 or DC 5261.  For the portion of the rating period from September 23, 2011 to November 13, 2013, left knee flexion ranged from 100 to 120 degrees, and left knee extension was at 0 degrees, including after consideration of Deluca factors.  Because left knee flexion and left knee extension are each limited to a noncompensable degree, the Board finds that a rating in excess of 10 percent, to include separate ratings based on compensable flexion and compensable extension, is not warranted under DC 5260 or DC 5261 for this portion of the rating period.  VAOPGCPREC 9-04.  

The Board next finds that the evidence is in equipoise on the question of whether manifestations of the left knee disability more closely approximate dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion,  the criteria for the 20 percent rating under DC 5258, from September 23, 2011 to November 13, 2013.  The Veteran is currently in receipt of a 10 percent rating (the highest available rating in this case) under DC 5003 for arthritis with painful motion to a noncompensable degree; however, Diagnostic Code 5258 allows for a higher (single and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

Throughout this portion of the rating period, the left knee disability has been manifested by meniscal tear with frequent symptoms of joint pain, effusion, and locking, which the Board finds more closely approximates the criteria for a 20 percent rating under DC 5258 for the period.  See, e.g., September 2011 magnetic resonance imaging (MRI) of the left knee report (noting medial meniscus tear in the left knee, and small joint effusion); January 2012 private medical report (noting MRI studies showing meniscal tear, report of knee pain and giving way, and demonstrated swelling).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent rating under DC 5258 is warranted from September 23, 2011 to November 13, 2013 as use of DC 5258 is more potentially and actually favorable.  Although the RO initially granted a 20 percent rating under DC 5258 from October 30, 2012 (separate from the 10 percent rating under DC 5003 for left knee degenerative joint disease), the rating was discontinued on the basis that the separate rating for left knee meniscal degeneration and complex meniscal tears was clear and unmistakable error because it violated the rule against pyramiding.  See June 2013 and May 2015 rating decisions.    

In any case involving knee pain, locking, or effusion, separate ratings may not be assigned under DCs 5003 and 5258 because to do so would constitute pyramiding; therefore, because the Board is granting a higher rating of 20 percent under DC 5258, the 10 percent rating under DC 5003 will be discontinued.  Moreover, this change in Diagnostic Code does not amount to a reduction, as the overall rating for the left knee disability increases from 10 percent to 30 percent (i.e., from 10 percent under DC 5003 to 20 percent rating under DC 5258 and 10 percent under DC 5257) from September 23, 2011 to November 13, 2013 as a result of this decision.  

Separate Rating for Knee Instability

The Board will next consider whether a separate based on instability is warranted for the rating period prior to November 13, 2011.  DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.  

In this case, the Veteran is currently in receipt of a 20 percent rating (the maximum and only rating available) under DC 5258 for a medial meniscus tear (i.e., dislocation of the semilunar cartilage) with symptoms of joint locking, pain, and effusion for the entire rating period.  Review of the evidence of record reflects that the left knee disability has also been manifested by lateral instability for the entire rating period.  See the January 2012 private medical report (noting that the Veteran was unable to hop on the left lower extremity due to instability and pain); April 2012 Notice of Disagreement (reporting left knee instability); see also November 2013 VA medical examination report (noting medial-lateral instability).  Resolving reasonable doubt in favor of the Veteran, the Board finds that a separate rating is warranted under DC 5257 from September 23, 2011 to November 13, 2013 and does not violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  

VA General Counsel has interpreted that, if a musculoskeletal disability is rated under a specific diagnostic code predicated upon limitation of motion - DC 5258, as applicable here, in that it contemplates limitation of motion in the form of joint "locking" (see Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee)) - assigning a separate rating under another diagnostic code that does not appear to involve limitation of motion (e.g., DC 5257) would not constitute pyramiding.  See VAOPGCPREC 
23-97, 9-98.  In consideration thereof, the Board finds that instability is not contemplated by the 20 percent disability rating currently assigned under DC 5258.  As such, the Board finds that a separate 10 percent rating under DC 5257 for the left knee disability that is manifested by symptoms of medial-lateral instability (0 to 5 millimeters) and more nearly approximates slight instability is supported by the evidence of this case.  VAOPGCPREC 23-97, 9-98; 38 C.F.R. § 4.71a.  

Other Potential Rating Codes

The Board will next consider whether a rating in excess of 20 percent is warranted under other potentially applicable DCs used for rating knee disabilities.  Under 
DC 5259, a maximum 10 percent rating is prescribed for removal of symptomatic semilunar cartilage.  38 C.F.R. § 4.71a.  In this case, a higher or separate 10 percent rating is not warranted under DC 5259 because the evidence shows no removal of symptomatic semilunar cartilage, and the Veteran's reports of pain and effusion into the right knee joint are symptoms already contemplated in the 20 percent rating under DC 5258.  The Veteran may not be assigned a separate rating under DC 5259, as he has already been assigned a rating under DC 5258 for the residual symptoms associated with the left knee disability.  Under DC 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  
38 C.F.R. § 4.71a.  That is, there are only two requirements for a compensable rating under DC 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second DC 5259 requirement of being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion (including as due to joint "locking"), and effusion.  

The rating criteria under DCs 5258 and 5259 differ from each other only in that the semilunar cartilage is dislocated in DC 5258 and surgically absent in DC 5259.  
DC 5258 requires dislocation of the semilunar cartilage with symptoms of frequent joint "locking," pain, and effusion and DC 5259 requires removal of the semilunar cartilage that is symptomatic; therefore, DCs 5258 and 5259 overlap with each other in symptoms of pain, effusion, and locking, but not as to dislocation or surgical absence.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (stating that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Granting a separate rating for the same overlapping manifestations, specifically symptoms of frequent locking, pain, and effusion into the joint, of the left knee disability under DC 5259 would constitute impermissible pyramiding.  38 C.F.R. 
§ 4.14.  Moreover, the highest available rating under DC 5259 in this case is 
10 percent; thus, DC 5259 does not allow for a higher rating than DC 5258 (which provides a single, maximum rating of 20 percent).   

DC 5256 allows for higher potential ratings (with a maximum 60 percent rating) for ankylosis.  The evidence shows no left knee ankylosis; therefore, DC 5256 does not apply.  DC 5262 for impairment of the tibia and fibula allows for higher potential ratings (with a maximum of 40 percent) for malunion of the tibia/fibula; however, DC 5262 does not apply as the evidence does not demonstrate impairment of the left tibia or fibula, specifically malunion or nonunion.  

Also, the evidence shows no genu recurvatum, and the maximum disability rating under DC 5263 is 10 percent; therefore, a separate or higher rating under DC 5263 for genu recurvatum is not warranted.  Range of motion testing conducted at the January 2012 VA examination revealed full extension to 0 degrees and did not indicate the presence of any objective hyperextension.  As the evidence of record does not reflect that the Veteran has genu recurvatum, DC 5263 does not apply.

Rating Period from November 13, 2013, forward

From November 13, 2013, forward, the left knee degenerative joint disease with limited extension and left knee meniscal degeneration with complex meniscal tears (i.e., left knee disability) has been rated at 30 percent under the criteria at 38 C.F.R. § 4.71a, hyphenated DC 5003-5261 for degenerative arthritis with residual limited left knee extension.  

After review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that manifestations of the left knee disability more closely approximate the criteria for a higher rating under DC 5260 or DC 5261.  For the portion of the rating period from November 13, 2013, left knee flexion limited to 120 degrees, and left knee extension was limited to 20 degrees, including after consideration of Deluca factors.  Because left knee flexion is limited to a noncompensable degree, and the severity of limitation of left knee extension is consistent with a 30 percent rating under DC 5261, the Board finds that neither a rating in excess of 30 percent under DC 5261 nor a separate compensable rating for limitation of left knee flexion under DC 5260 is warranted for this portion of the rating period.  VAOPGCPREC 9-04.  

The weight of the evidence is against a finding of a rating in excess of 30 percent under other potentially applicable Diagnostic Codes.  (The Veteran is already in receipt of a separate 10 percent rating under DC 5257 for left knee instability for the period from November 13, 2013, forward.  See January 2014 rating decision.)  Although the evidence indicates meniscal tear with frequent episodes of locking, pain, and joint effusion during this portion of the rating period, the Veteran may not be assigned separate ratings under both Diagnostic Code 5258 (dislocation of semilunar cartilage) and Diagnostic Code 5261 (limitation of extension).  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban, 6 Vet. App. at 261-62.  DCs 5258 and 5261 both rate based on limitation of motion and knee pain, as a cause of limitation of motion.  In the case of DC 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint.  See also Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop).  In the case of Diagnostic Code 5261, such limitation of motion is encompassed by the limitation of extension, including limitation of motion due to pain.  Both diagnostic codes overlap in "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, the diagnostic codes both rate based on knee pain and limitation of motion due to pain.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Were the Board to grant separate ratings under both Diagnostic Code 5258 and 5261, the Veteran would receive compensation under two different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to separate disability ratings under both Diagnostic Code 5258 and 5261 for the painful limitation of motion, here, extension, associated with the knee disability.

The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban at 261-62.  In VAOPGCPREC 9-98, VA General Counsel considered a hypothetical situation in which a knee disability was rated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, and osteoarthritis established by x-rays.  For the purposes of the hypothetical, it was assumed that the knee disability rated under Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel interpreted that, where a Diagnostic Code 5259 disability did not involve limitation of motion, a separate rating under Diagnostic Code 5003 in light of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may be warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The VA General Counsel opinion did not interpret that ratings could be assigned for both Diagnostic Code 5259 and the diagnostic codes pertaining to limitation of motion in all cases.  VA General Counsel further interpreted in VAOPGCPREC 
9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, and that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion; therefore, if the knee disability rated under Diagnostic Code 5259 does involve limitation of motion, then to assign a separate rating under the pertinent limitation of motion diagnostic code would violate the rules against pyramiding because the symptomatology contemplated by the different rating criteria would overlap with respect to limitation of motion.  38 C.F.R. § 4.14; Esteban at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).         

The Board finds that the separate ratings under both Diagnostic Code 5259 (symptomatic removal of the semilunar cartilage) and 5261 (limitation of extension) are not warranted in the present case, as to do so would constitute pyramiding.  As stated above, under DC 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, DC 5259.  In this case, the left knee disability has been manifested by limitation of extension to 20 degrees, which is contemplated by the rating criteria under both DC 5259, as a symptomatic residual of the semilunar cartilage removal, and DC 5261, as limitation of extension.  As the limitation of extension manifested by the knee disability is contemplated by the criteria for both DCs, the Board finds that assigning separate ratings under both DC 5259 and DC 5261 would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology (i.e., limitation of extension).  See Esteban at 261-62; 38 C.F.R. 4.14.  

The Board finds that the Veteran may not be assigned separate ratings under both DC 5261 (limitation of extension) and DC 5263 (genu recurvatum).  DC 5263 assigns a single 10 percent disability rating for acquired, traumatic genu recurvatum (hyperextension) of the knee manifested by symptoms of weakness and insecurity in weight-bearing that is objectively demonstrated.  38 C.F.R. § 4.71a.  Genu recurvatum is the backward curvature, or "hyperextension," of the knee.  Dorland's Illustrated Medical Dictionary 782 (31st ed. 2007) (also called "back knee").  Diagnostic Codes 5261 and 5263 both rate, in part, based on symptoms of painful motion with extension.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban at 261-62; see also 38 C.F.R. § 4.14.  The rating criteria under both Diagnostic Codes 5261 (limitation of extension) and 5263 (hyperextension, i.e., too much extension) is both factually and logically impossible because a knee disability cannot be manifested by both more movement in extension than normal (Diagnostic Code 5263) and less movement in extension than normal (Diagnostic Code 5261) at the same time.  As these rating criteria are mutually exclusive, separate ratings may not be assigned under both Diagnostic Codes 5261 and 5263.

DC 5256 allows for higher potential ratings (with a maximum 60 percent rating) for ankylosis.  The evidence shows no left knee ankylosis during the period; therefore, DC 5256 does not apply.  DC 5262 for impairment of the tibia and fibula allows for higher potential ratings (with a maximum of 40 percent) for malunion of the tibia/fibula; however, DC 5262 does not apply as the evidence does not demonstrate impairment of the left tibia or fibula, specifically malunion or nonunion, during the period.  

Increased Rating Analysis for Right Ankle Disability

From August 10, 2010 to November 13, 2013, the right ankle fracture with residuals of severe osteoarthritis (i.e., right ankle disability) is rated at 30 percent under the hyphenated DC 8621-5262 for a disease of the external popliteal nerve with residual impairment of the tibia and fibula.  From November 13, 2013, forward, the right ankle disability is rated at 40 percent under the criteria at 38 C.F.R. § 4.71a, 
DC 5167 for a condition analogous to loss of use of the foot due to amputation.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the manifestations of the right ankle disability more closely approximate the 40 percent schedular rating under 
DC 5262 for impairment of the tibia and fibula from August 10, 2010 to November 13, 2013.  DC 5262 provides for a 40 percent rating when there is evidence of nonunion of the tibia and fibula with loose motion requiring a brace.  Throughout the period from August 10, 2010 to November 13, 2013, the right ankle disability was manifested by marked ankle osteoarthritis, a marked tibia talar varus condition with mild deformity of the distal fibula compatible with healed fracture, a leg length discrepancy of approximately one and one-quarter inch, decreased range of motion in the right ankle with plantar flexion limited to 40 degrees and dorsiflexion limited to 0 degrees, pain and tenderness, swelling, and decreased sensation on the lateral/dorsal area of the right foot, and was treated with a prescribed right ankle orthotic device and ankle bracing.  See, e.g., July 2010 private medical report; September 2011 VA medical examination report (recording range of motion findings for the right ankle).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the criteria for a 40 percent rating under DC 5262 for nonunion of the tibia and fibula with loose motion requiring a brace are approximated for this portion of the rating period.  This is the maximum rating available under DC 5262.  

A rating in excess of 40 percent is not warranted under any other potentially applicable Diagnostic Code for any period (i.e., from August 10, 2010 to November 13, 2013 or from November 13, 2013).  The maximum rating available under the DCs pertaining to the ankle (i.e., DC 5270 to DC 5274), the external popliteal nerve (DC 8621), and loss of use of the foot due to amputation (DC 5167) is 40 percent, and the maximum rating under DC 5284 for other foot injuries is 30 percent; therefore, a rating higher than 40 percent for the right ankle disability is not available under those diagnostic codes.  Also, the 40 percent schedular rating under DC 5262 contemplates marked ankle disability without limitation of the associated symptoms and functional impairment (i.e., in the lesser included 30 percent rating), nonunion of the tibia and fibula, loose motion, and use of a brace.  Awarding a separate rating under any of the aforementioned DCs for the same symptomatology and functional impairment would be pyramiding and is prohibited.  38 C.F.R. § 4.14.  

Although there is evidence of a leg length discrepancy of approximately one and one-quarter inches associated with the right ankle disability, which is consistent with the criteria for a 10 percent rating under DC 5275 for shortening of the bones of the lower extremity, the Note to DC 5275 reads that a rating under that DC was not to be combined with other ratings for fracture or faulty union in the same extremity; therefore, neither a higher rating nor a separate rating under DC 5275 is warranted for any period.  

Also, the June 2011 radiology reports show a fifth metatarsal base fracture associated with the right ankle disability.  A metatarsal base fracture is closely analogous to malunion or nonunion of the tarsal or metatarsal bones.  DC 5283 provides for 10, 20, and 30 percent ratings for moderate, moderately severe, and severe malunion or nonunion of the tarsal or metatarsal bones, respectively.  A 40 percent rating is awarded when there is actual loss of use of the foot.  The 40 percent schedular rating under DC 5262 from August 10, 2010 to November 13, 2013 contemplates nonunion of the tibia and fibula with marked ankle disability without limitation of the associated symptoms and functional impairment, to include the fifth metatarsal base fracture, and the 40 percent schedular rating under DC 5167 for loss of use of the foot from November 13, 2013, forward, contemplates malunion or nonunion of the metatarsal bones; therefore, the Board finds that the fifth metatarsal base fracture is contemplated in the 40 percent schedular rating for the entire rating period.  Furthermore, the amputation rule provides that the combined rating for disabilities of the foot shall not exceed 40 percent.  See 38 C.F.R. § 4.68; see also DC 5167 (noting a 40 percent rating for loss of use of the foot by amputation).  Because the right ankle disability is now rated at 40 percent for the entire rating period on appeal, the Board finds that a rating in excess of 40 percent, to include a separate rating, for the right ankle disability is not warranted for any period.  

Increased Rating Analysis for PTSD

PTSD is rated at 30 percent from August 10, 2010 to October 23, 2013, and 70 percent thereafter, under the criteria at 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the PTSD disability picture more closely approximated the criteria for a 70 percent rating under DC 9411 for the period from August 10, 2010 to October 23, 2013.  During the rating period, PTSD was manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptoms of chronic sleep impairment, mild memory loss (i.e., forgetting medical appointments and directions), restricted affect, disturbances of mood (i.e., depression, anxiety, and irritability), near-continuous panic or depression affecting the ability to function effectively, impaired impulse control with intense anger outbursts, obsessional rituals interfering with routine activities (i.e., hypervigilance), difficulty in adapting to stressful circumstances such as work or a worklike setting, and an inability to establish and maintain effective relationships (i.e., detachment or estrangement from others, periodic social isolation and social anxiety).  See, e.g., August 2011 Vet Center progress note (reporting that he had high anxiety, did not have a good relationship with his daughters, had a good relationship with his son, had few friends, and regularly participated in a coffee group); September 2011 VA PTSD examination report (noting anxiety, difficulty falling or staying asleep, few friends, enjoying solitary activities such as reading, studying economics, going to bookstores, and working on cars and motorcycles, restricted range of affect, hypervigilance, feelings of detachment or estrangement from others, sense of a foreshortened future, inability to establish and maintain effective relationships); October 2011 Vet Center treatment note (noting hypervigilance, periodic social isolation, occasional social anxiety, intolerance to loud noises similar to ones from Vietnam, intrusive thoughts, intense anger outbursts, difficulty expressing himself because he does not want others to see him as weak, difficulty with concentration, restricted range of affect with family members including daughter and wife, diminished interest or participation in significant activities); October 2011 Vet Center PTSD treatment summary letter (noting  severe anxiety and depressive episodes, intense anger outbursts, history of occasional social isolation, intense frustration, severe sleep disruption, intrusive thoughts, restricted range of affect, hyper vigilance, difficulty concentrating, and diminished interest or participation in significant activities).  
Although the psychiatric symptomatology and resulting occupational and social impairment reported at the October 2010 VA PTSD examination and GAF scores assigned by VA PTSD examiners suggest a less severe PTSD disability picture than contemplated by the 70 percent schedular rating, Vet Center treatment notes during the period reveal that the Veteran may have been under-reporting psychiatric symptoms at the October 2010 VA PTSD examination.  See, e.g., October 2011 Vet Center treatment note (noting the Veteran had difficulty expressing himself and reportedly did not want others to see him as weak); November 2011 Vet Center treatment note (noting that the Veteran was "holding back," and minimized his isolation).  In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that the severity, frequency, and duration of PTSD symptoms and the associated functional impairment approximate the 70 percent rating criteria (or a lesser included rating) under DC 9411 for the period from August 10, 2010 to October 23, 2013.  38 C.F.R. §§ 4.3, 4.7.  Because PTSD is now rated at 70 percent under DC 9411 for the entire rating period on appeal (i.e., from August 10, 2010, forward), the Board will next consider whether a rating in excess of 70 percent rating is warranted at any time during the entire rating period.       
The weight of the evidence is against a finding that the PTSD disability picture more closely approximates the criteria for the next higher 100 percent rating under DC 9411 for any period.  The weight of the evidence is against a finding that PTSD symptoms are of the frequency, severity, and duration contemplated by the schedular criteria for the 100 percent rating or that PTSD symptoms cause total occupational and social impairment at any time during the rating period.  

As stated above, the Veteran has consistently reported that he once had suicidal ideation in 1999 with a plan to use a car but has had no suicidal ideation, intent, or plan since 1999 (i.e., more than a decade before the rating period).  He has also consistently denied having homicidal ideation or any plan to commit a homicidal act.  See, e.g., November 2011 Vet Center treatment note (reported once having suicidal thought in 1999 with plan to use his car with no subsequent suicidal thoughts, plan, or intention).  The evidence shows a remote history of having assaulted his wife early in their marriage of more than forty years, but no recent assault and otherwise no indication of a history of hurting others.  Thus, the weight of the evidence shows no persistent danger of hurting self or others.  The evidence shows no hallucinations or delusions.  Thus, the weight of the evidence is against a finding of gross impairment in thought processes or persistent delusions or hallucinations.  

Because the evidence shows orientation to time and place throughout the rating period, the evidence does not show disorientation to time or place.  Although there is some evidence of memory impairment such as difficulty concentrating and forgetting medical appointments and directions, the evidence does not show memory loss to the degree that the Veteran has not recalled the names of close relatives, his own (former) occupation, or his own name.     

Additionally, the weight of the evidence is against a finding of total social impairment or occupational impairment due to PTSD.  As stated above, the Veteran has been married to his wife for over forty years.  Although he had some difficulty getting along with others and had few friends due to PTSD symptomatology during the rating period, he regularly attended exercise classes and a coffee group, and had a good relationship with his son.  Collectively, this evidence weighs against a finding of total social impairment.  Also, each of the VA PTSD examiners opined that the Veteran's PTSD was not severe enough to result in total occupational and social impairment, and the treating Vet Center counselor noted that PTSD symptoms and physical disabilities combined cause total occupational impairment (i.e., render the Veteran unemployable).  See, e.g., August 2013 Vet Center letter.  Because the 100 percent rating specifically contemplates total occupational and social impairment due to PTSD symptomatology, the evidence showing that PTSD symptoms alone have not caused total occupational or social impairment throughout the rating period weighs against a finding that the schedular criteria for a 100 percent rating are met for any period.   

Extraschedular Referral Analysis 

The Board has further considered whether the initial rating and increased rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

The symptoms and functional impairment of the left knee disability are fully encompassed by the current 20 percent rating under DC 5258 from September 23, 2011 to November 13, 2013, 30 percent rating under hyphenated DC 5003-5261 from November 13, 2013, and the 10 percent rating under DC 5257 for the entire rating period (i.e., from September 23, 2011, forward).  The schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the left knee disability.  From September 23, 2011 to November 13, 2013, the left knee disability was manifested by degenerative joint disease, meniscal tear with frequent symptoms of joint pain, effusion, and locking, instability, flexion limited to no more than 100 degrees (i.e., to a noncompensable degree), without ankylosis, symptomatic removal of cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.  From November 13, 2013, the left knee disability was manifested by degenerative joint disease with left knee extension limited to 20 degrees, meniscal tear with frequent symptoms of joint pain, effusion, and locking, instability, flexion limited to no more than 120 degrees (i.e., to a noncompensable degree), without ankylosis, symptomatic removal of cartilage, impairment of the tibia or fibula, or genu recurvatum.  There was slight lateral instability throughout the period.    

The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. § 4.59), contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  Furthermore, the schedular rating criteria specifically provide a 20 percent rating under DC 5258 for knee disability manifested by dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, a 10 percent rating under DC 5257 for slight knee instability, and a 30 percent rating under DC 5261 for knee extension limited to 20 degrees.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran's knee to the schedular criteria for the current ratings, that the left knee symptoms and related functional impairment are fully contemplated by the schedular rating criteria.  The Veteran's complaints of increased pain after walking more than one to two blocks, the need for knee support, and difficulty with repetitive stair climbing, ladder climbing, janitorial work, policing of company grounds, and landscaping are part of, "like," and analogous to pain on movement, excess fatigability, swelling, instability, and frequent episodes of locking, pain, and effusion, which are already contemplated in the 20 percent rating under DC 5258 and the 10 percent rating under DC 5257 from September 23, 2011 to November 13, 2013, and the 30 percent rating under DC 5271 and 10 percent rating under 5257 from November 13, 2013.  The Board may not compensate the Veteran twice for the same symptoms and impairment.  38 C.F.R. § 4.14 (avoidance of pyramiding).

The symptoms and functional impairment of the right ankle disability are fully encompassed by the 40 percent rating under DC 5262 from August 10, 2010 to November 13, 2013, and the 40 percent rating under DC 5167 from November 13, 2013, forward.  The schedular criteria for rating disabilities of the knee and leg and amputations of the lower extremity reasonably describe all symptoms and functional impairment associated with the right ankle disability.  From August 10, 2010 to November 13, 2013, the right ankle disability was manifested by marked ankle osteoarthritis, a marked tibia talar varus condition with mild deformity of the distal fibula compatible with healed fracture, a leg length discrepancy of approximately one inch, decreased range of motion in the right ankle with plantar flexion limited to 40 degrees and dorsiflexion limited to 0 degrees, pain and tenderness, swelling, and decreased sensation on the lateral/dorsal area of the right foot, and was treated with a prescribed right ankle orthotic device and ankle bracing.  From November 13, 2013, the right ankle disability approximated loss of use of the foot, without limitation on the associated symptomatology and functional impairment.   

The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. § 4.59), contemplate ratings based on limitation of motion (Diagnostic Codes 5270, 5271), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  Furthermore, the schedular rating criteria specifically provide a 40 percent rating under DC 5262 for nonunion of the tibia and fibula with loose motion and requiring a brace, to include marked ankle disability (i.e., contemplated by the lesser, included rating of 30 percent), and provide a 40 percent rating under DC 5167 for loss of use of the foot.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the right ankle symptoms and related functional impairment are fully contemplated by the schedular rating criteria.  The Veteran's inability to stand for extended periods of time, use of a cane, difficulty with athletic movements, running, jogging, performing obstacle courses, heavy lifting, heavy labor, farm work, stooping, and working in confined spaces due to the right ankle disability are part of, "like," and analogous to pain on movement, excess fatigability, swelling, disturbance of locomotion, interference with sitting, standing, and weight-bearing associated with marked ankle disability, use of a brace, and loss of use of the foot, which are already contemplated in the 40 percent rating under DC 5262 from August 10, 2010 to November 13, 2013, and the 40 percent rating under DC 5167 from November 13, 2013.  The Board may not compensate the Veteran twice for the same symptoms and impairment.  38 C.F.R. § 4.14. 

The Board does not find any symptoms or functional impairment that is not already encompassed by the 70 percent rating for the entire rating period.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of symptoms and clinical findings.  For the entire rating period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptoms of chronic sleep impairment, mild memory loss (i.e., forgetting medical appointments and directions), restricted affect, disturbances of mood (i.e., depression, anxiety, and irritability), near-continuous panic or depression affecting the ability to function effectively, impaired impulse control with intense anger outbursts, obsessional rituals interfering with routine activities (i.e., hypervigilance), difficulty in adapting to stressful circumstances such as work or a worklike setting, and an inability to establish and maintain effective relationships (i.e., detachment or estrangement from others, periodic social isolation and social anxiety).  The PTSD symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Because the schedular rating criteria are adequate to rate the PTSD disability, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1).

For these reasons, the Board finds that the symptoms and functional impairment associated with the left knee, right knee, and PTSD disabilities are fully contemplated in the current schedular ratings.  There is neither allegation nor indication that the combined effect of all or more than one of the Veteran's service-connected disabilities presents an exceptional or unusual disability picture.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating (under 38 C.F.R. § 3.321(b)) based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect or collective impact of multiple service-connected disabilities to create such an exceptional circumstance.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 

SMC Analysis
The Veteran seeks SMC benefits paid at the housebound rate.  On the September 2013 VA Form 21-4138, the Veteran wrote that he did not "claim to be housebound in fact," and alternatively contends that he is entitled to SMC at the housebound rate based on having one disability rated at 60 percent (i.e., urinary incontinence as a residual of prostate cancer), which was a predominant factor in the inability to secure and maintain substantially gainful employment, in the presence of other service-connected disabilities with a combined rating of 60 percent or more.  See September 2013 VA Form 21-4138 and October 2013 attorney letter.    

Under 38 U.S.C.A. § 1114(s), special monthly compensation (SMC) is payable at the housebound rate if a veteran has a single service-connected disability rated as 100 percent and either of the following are met: (1) there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. 1114(s).  

VA's duty to maximize benefits requires it to assess all of a claimant's service-connected disabilities to determine whether any combination of the disabilities establishes eligibility for special monthly compensation under 38 U.S.C.A. 
§ 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Special monthly compensation under 
38 U.S.C.A. § 1114(s) is available when a veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities ratable at 60 percent or more. 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted 38 U.S.C.A. 
§ 1114(s) to mean that the "total" disability rating does not have to be a 100 percent schedular rating.  The total rating requirement may be satisfied where a veteran has been awarded a TDIU rating for a single disability.  See Bradley, 22 Vet. App. at 293.  The Bradley decision also held that the direction to treat multiple disabilities as one under 38 C.F.R. § 4.16(a) was specifically limited to TDIU ratings.  A TDIU rating based on multiple service-connected disabilities does not satisfy the criteria of one total disability in considering entitlement to SMC under 38 U.S.C.A. § 1114(s).  Id. at 290-91. 

The Court reiterated this interpretation with its holding in Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010) ("The Court today holds that a TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability because that requirement must be met by a single disability.").

The Board finds that the criteria for SMC based on housebound status have not been met.  The Veteran does not meet the eligibility requirements because there is no single service-connected disability rated at 100 percent at any time during the period on appeal.  The 70 percent schedular rating under DC 9411 now assigned for PTSD from August 10, 2010, forward, contemplates significant occupational impairment due to PTSD symptomatology; however, no total occupational impairment due to PTSD has been demonstrated, as explained above.  The TDIU awarded in the June 2013 rating decision was based on evidence that the impairment caused by the service-connected disabilities of residuals of status post radical prostatectomy, the right ankle disability, and PTSD combined caused unemployability.  See June 2013 rating decision.  Although the Veteran contends that the urinary incontinence was the predominant factor in the grant of a TDIU, the RO determined that it was the combined effect of the service-connected disabilities, including the prostatectomy residuals, which rendered the Veteran unemployable after considering the medical opinions of record.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011). 

As argued by the representative, since the June 2013 rating decision awarding the TDIU, the Vet Center counselor has opined that the urinary leakage had worsened so that it was now totally disabling such that the Veteran would not make a good candidate for employment; however, the Vet Center counselor provided conflicting statements in the August 2013 letter when she also wrote that the Veteran was unable to be employed due to the combined medical issues being addressed by VA and PTSD symptoms.  Regardless, urinary incontinence as a residual of the prostatectomy was not determined to be the sole reason for the Veteran's unemployability, and is otherwise not rated at 100 percent; therefore, the requirements for SMC at the housebound rate are not met.

Moreover, the evidence of record does not reflect actual housebound status.  As discussed, the Veteran does not contend and the evidence does not show that he was housebound due to the service-connected disabilities during the period.  The Veteran was not substantially confined, as a result of the service-connected disabilities, to his dwelling and the immediate premises; nor was he institutionalized due to any of the service-connected disabilities.  For these reasons, the Board finds that the criteria for entitlement to SMC at the housebound rate have not been met, and the appeal must be denied.  


ORDER

An initial rating of 20 percent, and no higher, for the left knee degenerative joint disease manifested by medial meniscal tear with frequent episodes of locking, pain, and joint effusion for the period from September 23, 2011 to November 13, 2013, is granted; an initial rating in excess of 30 percent for left knee degenerative joint disease with limited extension and left knee meniscal degeneration with complex meniscal tears from November 13, 2013, is denied.

A separate rating of 10 percent, and no higher, for left knee instability for the rating period from September 23, 2011 to November 13, 2013, is granted.  

An increased rating of 40 percent, and no higher, for right ankle fracture with residuals of severe osteoarthritis from August 10, 2010 to November 13, 2013, is granted; an initial rating in excess of 40 percent for the right ankle disability from November 13, 2013, is denied.

An increased disability rating of 70 percent, but no higher, for PTSD for the period from August 10, 2010 to October 23, 2013 is granted; a rating in excess of 70 percent from October 23, 2013, is denied.

SMC based on housebound status is denied.


REMAND

Service Connection for Sleep Apnea

The issue of service connection for sleep apnea is remanded for a supplemental VA medical opinion.  The March 2014 VA medical opinion is inadequate because the VA medical reviewer only provided an opinion on whether sleep apnea was caused by PTSD and did not address whether sleep apnea was permanently worsened beyond the normal progression (i.e., aggravated) by PTSD.  For these reasons, a remand for a supplemental VA medical opinion is needed.  

Earlier Effective Date Based on CUE

In May 2015, the RO, in pertinent part, denied an effective date earlier than November 13, 2013 for the 40 percent rating for the right ankle disability on the basis that CUE had not been shown in the June 2007 rating decision.  The Veteran was notified of the decision the same month.  In June 2015, the Veteran filed a Notice of Disagreement with the decision.  

As the June 2015 Notice of Disagreement regarding the above-listed issue was received by the RO within the appeal period, the NOD is timely.  38 U.S.C.A. 
§ 7105.  Because a timely NOD has been submitted for the issue, a remand is required in order to provide the Veteran with a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, the Veteran must submit a timely substantive appeal in order for the issue to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.  

The Board notes that, as a result of this decision, a 40 percent rating for the right ankle disability is now awarded effective from August 10, 2010; however, this award of benefits does not fully satisfy the earlier effective date based on CUE appeal because it does not cover the period at issue in its entirety.  The increased rating claim for the right ankle disability, which was adjudicated by the RO in the June 19, 2007 rating decision, was filed on August 30, 2006; therefore, the question of whether a 40 percent rating for the right ankle disability is warranted for the period from August 30, 2006 to August 10, 2010 remains in controversy.  See generally A.B. v. Brown, 6 Vet. App. 35 (1993).  

Accordingly, the issues of service connection for sleep apnea, to include as secondary to PTSD, and an effective date earlier than August 10, 2010 for right ankle fracture residuals based on CUE in the June 2007 rating decision, are REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the March 2014 VA medical reviewer (or another appropriate medical professional) on the etiology of sleep apnea.  A medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should provide an opinion on whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that sleep apnea was permanently worsened beyond the normal progression (i.e., aggravated) by the service-connected PTSD.  The examiner should explain the answer.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, readjudicate the remanded issue of service connection for sleep apnea.  If any benefits sought on appeal remain denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

3.  Send the Veteran a SOC with respect to the issue of entitlement to an effective date earlier than August 10, 2010 for right ankle fracture residuals based on CUE in the June 2007 rating decision, to include notification of the need and the appropriate time period in which to file a substantive appeal.  If, and only if, a timely substantive appeal is filed in response, these issues should be returned to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


